Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 michael.pignatella@us.ing.com September 5, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Pre-Effective Amendment No. 2 to the Initial Registration Statement on Form N-4 Prospectus Title: ING Rollover Choice SM NY Variable Annuity File Nos.: 333-139695 and 811-07935 Ladies and Gentlemen ReliaStar Life Insurance Company of New York, as Registrant, and Directed Services LLC, as Underwriter, hereby request acceleration of the above-captioned Registration Statement on Form N-4 to September 6, 2007, or as soon as reasonably possible thereafter, in accordance with Rule 461 of the Securities Act of 1933. In support of this request, we acknowledge that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosures in the filing; and the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions, please call the undersigned at 860-723-2239 or Patricia A. Guerrera at 860-723-2805. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
